Citation Nr: 0025286	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  92-52 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased disability evaluation for the 
residuals of fractures of the left middle, ring and little 
fingers with traumatic arthritis, currently evaluated as 20 
percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
December 1979, and 12 periods of inactive duty for training 
(IDT) in the Kentucky Air National Guard from April 1982 to 
April 1983.

This appeal arises from a June 1988 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In July 1990, the board upheld the 
RO's denial of the veteran's claims and the veteran filed a 
timely appeal to the U.S. Court of Veteran's Appeals (now the 
U.S. Court of Appeals for Veterans Claims, hereinafter the 
"Court").  In December 1992, the Court vacated this 
decision and remanded the case to the Board.  In August 1993, 
the Board remanded the case to the RO for further development 
in light of the Court's instructions.  The Board again 
reviewed the veteran's appeal in April 1997, and again 
remanded it to the RO with instructions for further 
development.  The RO conducted this development and 
readjudicated the claim in May 2000.

The Board notes that the propriety of the Court's original 
assumption of jurisdiction in this case is in question, based 
on the U.S. Court of Appeals for the Federal Circuit's 
decision in Strott v. Derwinski, 964 F.2d 1124 (Fed. Cir. 
1992) (Court of Veterans Appeals cannot entertain cases with 
notices of disagreement filed before November 18, 1988); see 
also Hamilton v. Brown, 4 Vet.App. 528 (1993), aff'd, 
Hamilton v. Brown, 39 F.3d 1574 (Fed. Cir. 1994) (for 
jurisdictional purposes there can be no more than one notice 
of disagreement relating to the same claim).  However, 
Because the Veterans' Court in its Hamilton decision 
indicated that it was not inclined to apply its ruling 
retroactively, absent extraordinarily good cause, the Board 
will adjudicate the veteran's appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary to an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran did not engage in combat, and the peacetime 
stressor claimed by the veteran, participation in aircraft 
crash scene clean-up and the recovery of human remains, is 
not supported by the credible evidence of record.

3.  There is no medical diagnosis of PTSD; no competent 
medical evidence of a nexus between the veteran's post-
service diagnoses of atypical psychosis, bi-polar disorder 
(including with depression) and paranoid schizophrenia, and 
any mental symptomatology or condition noted during his 
military service; none of the veteran's diagnosed psychiatric 
conditions were noted to be chronic during service or 
symptomatic continuously thereafter; and none of the 
diagnosed psychoses were manifest to a compensable degree 
within one year of separation from service.

4.  The residuals of fractures of the veteran's left middle, 
ring and little fingers are manifested by slight limitation 
of motion of the injured fingers, slightly weakened grip 
strength, fully healed, non-tender, non adherent surgical 
scars, intermittent pain on use or motion with no additional 
functional loss, and associated traumatic arthritis of the 
joints of the left middle, ring and little fingers.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred during the veteran's active military service and 
none of the diagnosed psychoses may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1999).

2.  The criteria for a rating in excess of 20 percent for 
residuals of fractures of the left middle, ring and little 
fingers with traumatic arthritis have not been met. 
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a 
Diagnostic Code (DC) 5299-5222 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for an Acquired Psychiatric Disorder, to 
Include PTSD

The veteran has claimed entitlement to service connection for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  As a preliminary matter, the Board 
notes that this claim was previously found by the Court to 
require additional evidentiary development, implying that it 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A well-grounded service connection claim for PTSD 
has been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet.App. 128, 137 (1997) (citations omitted).  With regard 
to other claims for service connection, a well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation." Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  The Board is also satisfied that at 
this point all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Establishing service connection for PTSD requires a greater 
evidentiary showing than that necessary to well-ground the 
claim.  In addition to medical evidence diagnosing the 
condition in accordance with DSM-IV and supported by the 
findings on the examination report, there must be a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor, and "credible 
supporting evidence" that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
veteran's testimony alone may establish the stressors 
occurrence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b).  However, "credible 
supporting evidence" of the in-service stressor cannot 
consist solely of after-the-fact reports by the veteran to a 
medical care provider, even where the provider expresses "no 
doubts as to [the veteran's] honesty in his reports."  See 
Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).

The veteran's claim for service connection includes his 
assertion that he currently suffers from PTSD.  He does not 
claim to have been involved in combat, and his service 
records show no evidence that he was assigned with any unit 
or at any location where combat with an enemy occurred.  The 
provisions and presumptions of 38 U.S.C.A. § 1154(b) are 
therefore not applicable in this case.  The veteran has 
indicated that the traumatic event constituting a stressor 
giving rise to his claimed PTSD was his assignment to crews 
which cleaned up and investigated aircraft (F-111D) crash 
sites, and that part of his participation in these clean-ups 
included picking up body parts.  He has given dates ranging 
from late 1975 to late 1978 as the period in which crashes 
and clean-up operations occurred, and two individuals who 
state they were in service with the veteran also state that 
they were aware he was involved with crash clean-up 
operations.  One of these individuals, a Mr. [redacted], stated 
that the veteran served on crash recovery details during 1976 
to 1979, but provides no additional information which could 
be used to verify or support this assertion, and the Board 
affords it little weight.  A second individual, a Mr. [redacted], 
reports that he recalls an F-111D crash during late 1975 or 
early 1976, and states that the veteran's unit was assigned 
to help with clean-up.  However, the U.S. Army and Joint 
Service Environmental Support Group (ESG - now the U.S. Armed 
Services Center for Research of Unit Records) reported in 
June 1996 that they had not been able to confirm that the 
veteran's unit participated in any "clean-up" operations, 
and provided an official history prepared by the 27th 
Tactical Fighter Wing (the command to which the veteran's 
unit was attached) which indicates no aircraft crashes of any 
type aircraft during the period October 1975 through March 
1976.  A record of telephone contact prepared by the RO in 
October 1998 indicated that an official from the U.S. Air 
Force Safety Center had called to confirm that there were no 
F-111D crashes at Cannon AFB, New Mexico from early 1975 
through the end of 1976, and there were no fatalities shown 
for any air crashes at Cannon AFB during the same time 
period.   A letter to the RO from the same Safety Center 
official in October 1998 confirmed, "[w]e were unable to 
identify the aircraft accident that you referred to []."  
Based on the preponderance of all of the evidence of record, 
the Board concludes that the veteran could not and did not 
participate in aircraft accident clean-up operations and 
finds that his claimed stressor has not been verified.

Moreover, the Board finds that there has been no diagnosis, 
either in-service or post-service, of PTSD.  In July 1988, 
the veteran was admitted to Kentucky's Central State Hospital 
for depression with suicidal ideation, and discharged with an 
Axis I diagnosis of mixed, mild bi-polar disorder.  A January 
1989 medical examination at the VA Medical Center (VAMC) in 
Louisville, Kentucky found that the veteran had some symptoms 
of PTSD at that time, but clearly ruled out PTSD on the basis 
of the absence of other key symptoms required for a diagnosis 
of that condition.  The examiner's assessment of the 
veteran's condition was bi-polar disorder.  A consultative 
examination performed for the Kentucky Division for 
Disability Determination in February 1989 also entered an 
Axis I diagnosis of bi-polar disorder, which has remained a 
consistent diagnosis since that date.  The absence of 
adequate symptomatology for a diagnosis of PTSD was confirmed 
in a June 1996 examination at the Louisville VAMC.  In an 
August 1997 examination at the Louisville VAMC, the examiner 
stated that the veteran did meet the diagnostic criteria for 
PTSD, but reported his belief that the veteran did not have 
PTSD.  He indicated that his conclusion was based on the fact 
that the veteran's PTSD symptomatology was "associated only 
with the diagnosis of bipolar disorder," which he felt to be 
"well-substantiated" in the record.  The most recent 
examination, conducted in March 2000 at the Cincinnati VAMC, 
found no active symptomatology of any active Axis I disorder, 
but assessed the veteran's history as consistent with a 
diagnosis of bi-polar disorder.  Accordingly, based on the 
finding that the claimed in-service stressor did not occur, 
and absent any diagnoses of PTSD, service connection for PTSD 
must be denied.

To grant service connection for conditions other than PTSD, 
the evidence of record must demonstrate that "a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein."  See 
38 C.F.R. § 3.303(a).  Service connection for a condition may 
also be granted under 38 C.F.R. § 3.303(b) where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that the condition still exists.  The evidence 
must be from a medical professional unless it relates to a 
condition which, under the Court's prior holdings, lay 
observation is competent to establish the existence of the 
disorder.  If a condition is deemed not to have been chronic, 
service connection may still be granted if the disorder is 
noted during service or a presumptive period, continuity of 
symptomatology is shown thereafter, and competent evidence 
(medical or lay) links the veteran's present condition to 
those symptoms.  Id.; Savage v. Gober, 10 Vet.App. 488, 495-
497 (1997).

With regard to other psychiatric disability, the veteran's 
service medical records indicate that he was seen in June 
1976 with symptoms of progressive nervousness and dizziness.  
Although he has reported that he was hospitalized for two 
months for a nervous condition in 1976, the service medical 
records do not support this claim.  The sole in-service 
diagnosis was of nervous anxiety, and there is no indication 
that this condition persisted beyond September 1976, let 
alone became chronic.  No psychiatric condition is noted in 
service medical records beyond that date, and the veteran's 
April 1982 Air National Guard enlistment physical examination 
found him normal in all respects.  National Guard service 
medical records likewise show no evidence of any psychiatric 
condition.

The first post-active duty complaint or treatment of any 
psychiatric condition appears in a VAMC Louisville discharge 
summary dated in January 1988.  This summary indicates that 
the veteran had been depressed, with suicidal ideation, for 
approximately 8 to 9 months prior to his admission to the 
VAMC in December 1987.  No continuity of symptomatology since 
the veteran's active service is asserted or shown.  The 
veteran's diagnosis at the end of his December 1988 admission 
was atypical psychosis, and this diagnosis was repeated in 
February 1988 outpatient treatment at the VAMC's mental 
health clinic (MHC).  The veteran was hospitalized for his 
psychiatric symptoms again in April 1988 and his Axis I 
diagnosis in June 1988, at the conclusion of this 
hospitalization, was bipolar disorder, with an Axis II 
diagnosis of borderline personality disorder.  The diagnosis 
of bipolar disorder has remained consistent since that date, 
as noted above.  None of the examination or treatment records 
have attributed that condition to any illness, injury or 
occurrence which took place during the veteran's period of 
active military service.

Since the veteran's diagnosis of bi-polar disorder has not 
been shown by competent evidence to have been incurred during 
the veteran's period of active military service, or any post-
service presumptive period, and since it was neither chronic 
during service nor continuously symptomatic since that date, 
the Board finds that there is no basis on which to grant 
service connection.  Accordingly, the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, must be denied.

Increased Rating for Residuals of Fractures of the Left 
Middle, Ring and Little Fingers with Traumatic Arthritis

The veteran has requested an increased rating for residuals 
of fractures of the left middle, ring and little fingers with 
traumatic arthritis.  Since this condition was previously 
service connected and rated, and the veteran is asserting 
that a higher rating is justified due to an increase in 
severity of the disability, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994).  Under these 
circumstances, pursuant to its duty to assist, the VA may be 
required to provide a new medical examination to obtain 
evidence necessary to adjudicate the increased rating claim.  
Id., citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  This obligation was satisfied over the course of the 
veteran's appeal by a number of separate examinations, 
described below, with the most recent one having been 
conducted at the VA Medical Center (VAMC) in Cincinnati, 
Ohio, in March 2000.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is ordinarily the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, the 
Board must also consider the history of the veteran's injury, 
as well as the current clinical manifestations of its 
residuals and the overall effect that the disability has on 
the earning capacity of the veteran.  See 38 C.F.R. §§ 4.2.  
In the present appeal, where the original claim for an 
increase was made more than 12 years ago, a review of the 
history over that entire period is particularly important.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A review of the service medical records indicates that the 
veteran fractured the little, ring and middle fingers of his 
left hand in July 1982, when he closed them in a door while 
on inactive duty for training (IDT) with the Kentucky Air 
National Guard.  He had approximately five surgeries to the 
hand to alleviate residuals of this injury, with the latest 
surgery having been in June 1986.

VA outpatient treatment records dated from June 1990 to 
February 2000 appear to contain no reports of complaints or 
treatment of any left hand condition.  An October 1994 
examination conducted at the VAMC in Louisville noted a 
slight flexion deformity of the proximal interphalangeal 
(PIP) joints of the little, ring and middle fingers, with 
surgical scars on the dorsal surfaces of those fingers.  
There was slight deformity of the PIP joint of the middle 
finger, overall weakened left hand grip, but with good grip 
in the thumb and index fingers.  An August 1995 VA general 
medical examination did not note any left hand complaints.  
In July 1999, the veteran was examined at the Louisville 
VAMC, at which time he reported to the examiner that he had 
not noticed any change in his left hand symptoms since 1982.  
He reported that it hurt to make a fist and that he was 
unable to make a full grip.  He complained of some numbness 
in the little and ring fingers.    The examiner noted 
surgical scars without tenderness, keloids or adhesions on 
the dorsal and palmar surfaces of the fingers.  Functionally, 
the veteran was able to grip with the left hand, although his 
middle, ring and little fingers were one inch from the 
transverse fold of the palm.  There was full range of motion 
of the thumb and index finger.  The veteran complained of 
pain during motion in the affected fingers.  The veteran had 
good dexterity and had 4/5 strength in his left hand grip.  
It was the examiner's opinion that the residuals of the left 
finger fractures included arthritis.

In March 2000, the veteran's left hand was again examined at 
the Louisville VAMC.  The examiner noted healed, "hardly 
visible," non-adherent and non-tender incision scars over 
the volar and dorsal aspects of the long (middle), ring and 
little fingers.  Circulation and sensation of these fingers 
was reported to be normal.  The veteran was able to flex the 
PIP joints of all fingers to 90 degrees, but lacked the last 
15 degrees of full extension of the long and ring fingers.  
Extension of the left little finger was normal.  At the 
distal interphalangeal (DIP) joints, the veteran had flexion 
from 0 to 90 degrees in all three affected fingers, and the 
finger tips were able to almost touch the palmar surface when 
the veteran made a hand grip.  Fine movement of all fingers 
was described as normal, no instability was noted, and there 
was no rotary angular deformity.  The veteran reported to the 
examiner that he had been using his left hand for routine 
activities since the surgeries in 1983 and 1984, and felt 
that his symptoms had not changed essentially since that 
time.  He reported pain and discomfort at the PIP joints of 
the affected fingers in cold or rainy weather, or after 
holding things for any length of time.  X-rays  revealed mild 
arthroses in the finger joints, indicated by joint narrowing.

The RO has evaluated the veteran's disability under 38 C.F.R. 
§ 4.71a, DC 5299-5222, as analogous to favorable ankylosis of 
three digits of one hand, since there is no evidence of 
actual ankylosis.  Rating by analogy is appropriate where an 
unlisted condition is encountered, and a closely related 
condition which approximates the anatomical localization, 
symptomatology and functional impairment is available.  
38 C.F.R. § 4.20.  Diagnostic code 5222 provides a 20 percent 
evaluation for ankylosis of the middle, ring and little 
finger of either the major or minor hand; a higher rating is 
not available unless the index finger or thumb are involved.  
Accordingly, there appears to be no basis for an evaluation 
in excess of 20 percent under these criteria.

As noted above, X-rays of the veteran's left hand have also 
revealed degeneration of the joints in the left middle, ring 
and little fingers, which has been diagnosed as traumatic 
arthritis.  Arthritis due to trauma, substantiated by X-ray 
findings, will be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010.  Degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  If the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate code, a rating of 10 percent is 
warranted for each major joint or group of minor joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, since the veteran's 
limitation of motion of the fingers of the left hand is 
already rated by analogy to favorable ankylosis under DC 
5299-5222, there is no basis for an additional or increased 
rating for the veteran's traumatic arthritis of those 
fingers.

In evaluating the severity of a disability, however, 
consideration also must be given to the potential application 
of various other provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran.  See Suttmann 
v. Brown, 5 Vet.App. 127, 133 (1993); Schafrath v. Derwinski, 
1 Vet.App. 589, 592-593 (1991).  Although no other schedular 
rating appears to be available, the Board notes that pain is 
an important disability factor that must be considered in the 
rating of a claimant's disabilities.  The veteran has 
consistently reported pain associated with movement of the 
injured fingers of the left hand, and there are objective 
findings of pathology in the clinical evidence, including 
diminished range of motion, and X-ray evidence of joint 
narrowing, which presumably account for some functional loss.  
A body part which becomes painful on use must be regarded as 
seriously disabled when the pain is supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  See generally 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995); Voyles 
v. Brown, 5 Vet.App. 451, 453 (1993). 

Nevertheless, after carefully reviewing the veteran's medical 
history, noting the absence of any complaints or treatment of 
fracture residuals since approximately 1986, and in the 
absence of clinical evidence of any significant functional 
loss associated with painful motion, the Board finds that an 
evaluation in excess of 20 percent for residuals of fractures 
of the middle, ring and little fingers of the left hand, with 
traumatic arthritis, is not warranted.

Finally, when evaluating an increased rating claim, the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet.App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  In the 
present case, the Board notes that there has been no 
assertion or showing that the left hand fracture residuals 
have caused marked interference with the veteran's employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards" and need not remand this 
matter to the RO for consideration.  See Bagwell, 9 Vet.App. 
at 338-339; Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.

A rating in excess of 20 percent for residuals of fractures 
of the left middle, ring and little fingers with traumatic 
arthritis, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

